Citation Nr: 1451150	
Decision Date: 11/18/14    Archive Date: 11/26/14

DOCKET NO.  11-29 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for prostate cancer, claimed as due to herbicide exposure.

2.  Entitlement to service connection for basal cell carcinoma, claimed as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel



INTRODUCTION

The Veteran served on active duty from February 1965 to January 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.

The Veteran testified at a hearing before a Decision Review Officer (DRO) in October 2011.  A transcript of the hearing is included in the record.  

The Board remanded the above claims in January 2014, at which time it instructed the Agency of Original Jurisdiction (AOJ) to obtain additional treatment records.  Because the requested treatment records have been obtained and associated with the claims file, there has been substantial compliance with the January 2014 remand instructions with respect to the issues decided herein.  Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Court or the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders); see Dyment v. West, 13 Vet. App. 141 (1999) (holding that remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where there was substantial compliance with remand directives). 


FINDINGS OF FACT

1.  Prostate cancer has not been shown to be etiologically related to active duty service on a direct or presumptive basis.  

2.  Basal cell carcinoma has not been shown to be etiologically related to active duty service on a direct or presumptive basis.  




CONCLUSIONS OF LAW

1.  Prostate cancer was not incurred or aggravated during active service, and the incurrence or aggravation of prostate cancer during active service may not be presumed.  38 U.S.C.A. §§ 1110, 1112; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.13. 

2.  Basal cell carcinoma was not incurred or aggravated during active service, and the incurrence or aggravation of basal cell carcinoma during active service may not be presumed.  38 U.S.C.A. §§ 1110, 1112; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.13. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VA correspondence issued in April 2010 satisfied the duty to notify provisions with respect to service connection and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include VA treatment records, all identified, authorized, and available private treatment records, and statements from the Veteran and his representative.  

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83.
. 
Here, the Veteran contends that service connection is warranted for prostate cancer and basal cell carcinoma on the basis that he was exposed to herbicides off the shore of Vietnam.  The record does not show that he was exposed to herbicides in service, and there is no other evidence indicating that prostate cancer or skin cancer may be related to service.  There is no evidence of cancer in service, a continuity of symptomatology, or a medical opinion indicating current cancer may be related to service.  Accordingly, a VA examination is not warranted. 

In a December 2011 statement, the Veteran's representative argued that VA failed in its duty to assist because it failed to obtain all the deck logs from the timeframe that the Veteran was in or around the coastal waters of Vietnam.  A review of the record, however, reveals that the RO contacted the Veteran in July 2010 in order to obtain specific timeframes with which to conduct its research.  The Veteran stated that he could not recall the timeframes and informed the RO that he was considering hiring a private agency that would research the deck logs on his behalf.  The Board notes that, while the VA has a statutory duty to assist the Veteran in developing evidence pertinent to a claim, the Veteran also has a duty to assist and cooperate with VA in developing evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); see also Hayes v. Brown, 5 Vet. App. 60, 68 (1993) (VA's duty to assist is not a one-way street; if a veteran wishes help, he/she cannot passively wait for it in those circumstances where his/her own actions are essential in obtaining the putative evidence).  Nonetheless, the record does indeed include deck logs submitted by the Veteran that are consistent with his reports; however, it does not appear that additional deck logs could aid the Veteran in substantiating the claim, since there is no contention that he stepped onshore in Vietnam or was on other than coastal waters (although the Veteran does contend that such service on coastal waters should be considered as inland).  

The RO has complied with its duties under the VA Adjudication Procedure Manual, M21-1, by including in the record service department findings with regard to herbicide exposure on ships serving off shore of Vietnam.

For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.  38 U.S.C.A. § 5103A(a)(2) (West 2002).

Service connection requires evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases, including malignant tumor, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  Also, the second and third elements of service connection may be established by showing continuity of symptomatology for chronic diseases specifically listed at 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

There is a presumption of service connection due to exposure to herbicide agents for Veterans who have any of several diseases and served on active duty in Vietnam during the Vietnam Era.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2014).  A disease associated with exposure to certain herbicide agents listed in 38 C.F.R. § 3.309(e) will be considered to have been incurred in service under the circumstances outlined in that section, even though there is no evidence of such disease during the period of service.  Generally, the regulation applies where an enumerated disease becomes manifest to a degree of 10 percent or more at any time after service.  38 C.F.R. § 3.307(a)(6)(ii).  As prostate cancer is among the list of diseases that will be presumptively service connected if the Veteran was exposed to herbicides during active service, it will be service-connected where the evidence establishes herbicide exposure even where there is no evidence of such disabilities during service or any applicable presumptive period thereafter.  See 38 C.F.R. § 3.309(e).

However, the Secretary, under the authority of the Agent Orange Act of 1991, Public Law No. 102-4, 105 Stat. 11, and based on the studies by the National Academy of Sciences (NAS), has determined that there is no positive association between exposure to herbicides and any condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-46 (1994); see also Notice, 61 Fed. Reg. 41,442-49, and 61 Fed. Reg. 57,586-89 (1996); Notice, 64 Fed. Reg. 59,232-43 (Nov. 2, 1999); Notice, 67 Fed. Reg. 42,600-08 (June 24, 2002); Notice, 72 Fed. Reg. 32,395-407 (June 12, 2007); Final Rule, 74 Fed. Reg. 21,258-60 (May 7, 2009); Final Rule, 75 Fed. Reg. 53,202-16 (Aug. 31, 2010).  Accordingly, service connection on a presumptive basis under section 3.309(e) is not warranted for basal cell or squamous cell carcinoma.

"Service in the Republic of Vietnam" may include service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  It is established law that a veteran must have set foot on the land mass of Vietnam, or have been present in the inland waterways (so-called "brown water" naval activity) of that country during the statutory period in order to be considered to have had qualifying military service in Vietnam and, in turn, presumed exposure to herbicides.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008); see also 38 U.S.C.A. § 101(29)(A) (establishing that the term "Vietnam era" means the period beginning on February 28, 1961, and ending on May 7, 1975 in the case of a veteran who served in the Republic of Vietnam during that period). 

The Veteran asserts that his prostate cancer and basal cell carcinoma are a result of his exposure to Agent Orange while he was aboard the USS Tappahannock (AO-43) during the Vietnam War.  The Veteran does not assert, nor does the evidence otherwise show, that he set foot on land in Vietnam.  The Veteran and his representative contend that the USS Tappahannock was tethered to land at Nha Trang Harbor while involved in refueling operations, and therefore, the Veteran should be considered to be on land by proxy.  Alternatively, the Veteran argues that the ship was anchored in or near Nha Trang Harbor, and that it was close enough to shore and the water shallow enough to be considered "brown water" as opposed to the deeper "blue water."  The Veteran also submitted an Internet article which listed Nha Trang as an Agent Orange "hot spot," as well as photographs demonstrating the depth of Nha Trang Harbor.  

"Inland waterways" are not defined in VA regulations; however, the United States Court of Appeals for the Federal Circuit has upheld a determination that a Veteran who served in Vietnamese coastal waters had not "served in the Republic of Vietnam," for purposes of the presumptive provisions of the Agent Orange Act.  See Haas v. Peake, 525 F.3d at 1193.

The Board may refer to the VA Adjudication Procedure Manual for interpretive guidance.  Inland waterways include rivers, canals, estuaries, and delta areas, such as those on which the Vietnam "brown water" Navy operated.  VA Adjudication Procedure Manual M21-1MR (M21-1MR), M21-MR, pt. IV, subpt. ii, § 1, ch. H, 28, "Considering Claims Based on Service Aboard Ships Offshore the RVN."  As an appendix to that paragraph of the M21-1MR, VA maintains a list of ships which operated primarily or exclusively on Vietnam's inland waterways, ships which operated temporarily on Vietnam's inland waterways or docking to the shore, and ships which operated on Vietnam's close coastal waters for extended periods with evidence that crew members went ashore or that smaller vessels from the ship went ashore regularly with supplies or personnel.  See Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents (updated January 2014).  Service aboard a ship that anchored in an open deep-water harbor, such as Da Nang, Nha Trang, Vung Tau, or Cam Ranh Bay, along the Vietnam coast, does not constitute inland waterway service or qualify as docking to the shore.  Id.  The Veteran has been informed of these manual provisions.

Service personnel records confirm that the Veteran served aboard the USS Tappahannock (AO 43).  The National Personnel Records Center (NPRC), in an April 2010 response to the RO's inquiry, indicated that the Veteran served aboard the USS Tappahannock while in the official waters of the Republic of Vietnam during the following periods: December 26, 1966, through June 17, 1967; March 28, 1968, through April 5, 1968; April 29, 1968, through May 9, 1968; and June 22, 1968, through June 30, 1968.  

The ship's logs confirm that the USS Tappahannock repeatedly anchored in an open deep water harbor or port (Nha Trang).  There is no evidence, however, that the USS Tappahannock operated in the inland waterways of Vietnam.  See Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents (updated January 2014).  There is also no evidence the USS Tappahannock docked to a shore or pier or that the Veteran went ashore in Vietnam.  

The Veteran's DD Form 214 shows receipt of a Vietnam Service Medal (VSM).  The medal is commendable, but not indicative of actual service on the landmass of Vietnam or inland waterways.  See Haas, supra.  In addition, the service treatment records are devoid of any notations of service in Vietnam.

The Veteran has pointed out that his ship served in shallow waters near a location where herbicides were stored and used; but the fact remains that he was not on inland waters, and is thus not entitled to the presumption of exposure accorded Veterans who served on land or the inland waterways of Vietnam.

While exposure to herbicides may not be presumed, the Board has considered whether there is evidence of exposure to herbicides, without considering the regulatory presumptions.  The Veteran testified at the Decision Review Officer (DRO) hearing in October 2011, that the USS Tappahannock was sprayed on both sides while he was onboard at Nha Trang Harbor.  Again, the Veteran is competent to describe his service and there is no evidence that he is not credible in this regard.  Dalton, 21 Vet. App. 23, at 38.  The Veteran lacks the expertise to say that any particular exposure in-service actually consisted of a listed herbicide.  He has not, in fact, provided any specific reports in this regard.  While competent to report an episode of being sprayed, he did not report any knowledge that the spray involved an herbicide.  The service department has not been able to confirm that there was any exposure to tactical herbicides for any ships off the coast of Vietnam.  The statements are speculative at best, as there is no showing of any evidence establishing exposure.  An award of VA benefits may not be based on resort to speculation or remote possibility.  See 38 C.F.R. § 3.102.  Thus, the Board finds that the Veteran is not competent to assert that he was exposed to Agent Orange, or any other herbicide, during service and his statements are of no probative value. 

Notwithstanding the foregoing presumption provisions, a claimant is not precluded from establishing service connection with proof of direct causation.  Stef v. Nicolson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

The record shows that the Veteran has been diagnosed as having recurrent prostate cancer, status post transurethral resection of the prostate (TURP), as well as basal cell and squamous cell carcinoma of the jaw and scalp, respectively.  Hence, the Veteran satisfies the requirement that there be a current disability.  

However, the Veteran has not reported any pertinent symptoms or injury, other than the unsubstantiated exposure to herbicides, in service.  There is no other evidence in support of these elements of the claim.  He has also not reported a continuity of symptomatology since service.  Rather, a review of his private treatment records reveals that the Veteran was diagnosed as having prostate cancer in 1995, at which time he underwent a radical prostatectomy.  These records also noted that the Veteran had a family history of cancer in his grandparents, and his father also had prostate cancer.  These records further noted that the Veteran had an increased risk of cancer due to being a transplant recipient.  With respect to his skin cancers, the treatment records attributed these diagnoses to immunosuppressive therapy.  

There is no competent evidence otherwise linking the current prostate cancer or basal cell carcinoma to service.  See 38 C.F.R. § 3.159(b).  Hence, the claims must fail because the evidence is against finding an in-service disease or injury in service or a link between the current disabilities and service.  As such, the preponderance of the evidence is against the claims.  Reasonable doubt does not arise and the claims are denied.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for prostate cancer, claimed as due to herbicide exposure, is denied.

Entitlement to service connection for basal cell carcinoma, claimed as due to herbicide exposure, is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


